United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Providence, RI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John L. DeGeneres, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0315
Issued: December 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 9, 2020 appellant, through counsel, filed a timely appeal from a
November 25, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of his
claim to include a left knee condition causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
On March 10, 2017 appellant, then a 64-year-old building equipment maintenance
mechanic, filed an occupational disease claim (Form CA-2) alleging that he developed bilateral
knee osteoarthritis due to factors of his federal employment including prolonged standing,
walking, squatting, kneeling, and lifting. He noted that he first became aware of his condition and
its relationship to his federal employment on December 15, 2016.3
In support of his claim, appellant submitted medical evidence, including an October 27,
2015 operative note from Dr. Robert C. Marchand, a Board-certified orthopedic surgeon.
Dr. Marchand noted preoperative and postoperative diagnoses of left knee osteoarthritis. He
indicated that appellant underwent a left total knee replacement.
In a December 15, 2016 medical report, Dr. Byron V. Hartunian, an attending orthopedic
surgeon, diagnosed status post right and left total knee replacements for end-stage degenerative
arthritis. He opined that appellant’s bilateral degenerative arthritis was permanently aggravated
by his repetitive work activities and required a bilateral total knee replacement.
By decision dated August 18, 2017, OWCP denied appellant’s occupational disease claim.
It found that the medical evidence of record was insufficient to establish causal relationship
between a diagnosed medical condition and the accepted factors of his federal employment.
Appellant requested a hearing before a representative of OWCP’s Branch of Hearings and
Review. By decision dated April 10, 2018, the hearing representative set aside the August 18,
2017 decision and remanded the case for further development of the evidence. She found that the
December 15, 2016 opinion of Dr. Hartunian, while not fully rationalized, was sufficient to
warrant further development of the medical evidence regarding causal relationship. The hearing
representative also instructed that, on remand, OWCP should administratively combine the present
claim with OWCP File No. xxxxxx495, and refer appellant for a second opinion examination to
determine whether his April 6, 2000 employment injury and/or his accepted employment factors
contributed to his bilateral knee osteoarthritis. 4
On June 28, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF), the medical record, and a set of questions, to Dr. Stanley Hom, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine whether his accepted
employment factors caused or contributed to his preexisting bilateral knee osteoarthritis. In an
initial report dated September 17, 2018, Dr. Hom diagnosed bilateral knee osteoarthritis, status
3

OWCP assigned the present claim OWCP File No. xxxxx162. Appellant has a prior claim under OWCP File No.
xxxxx495 accepted for an April 6, 2000 right knee sprain.
4

On remand, OWCP administratively combined File No. xxxxxx495 with the present claim assigned File No.
xxxxxx162, with the latter serving as the master file.

2

post April 28 and October 27, 2015 right and left knee total replacements, and right knee gastroc
tear. He advised that appellant’s right knee gastroc tear was related to his April 6, 2000
employment injury. Dr. Hom further advised that his employment activities were a minor
contributing factor to the development of his bilateral knee osteoarthritis. He maintained that
appellant’s April 6, 2000 employment injury was unrelated to his bilateral osteoarthritis diagnosis.
Dr. Hom determined that appellant had 21 percent permanent impairment of his left knee in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).5 In an accompanying work capacity evaluation
(Form OWCP-5c) dated September 17, 2018, he indicated that appellant could perform his usual
job without restrictions.
In a supplemental report dated October 22, 2018, Dr. Hom clarified his opinion on whether
there was a causal relationship between appellant’s accepted employment factors and bilateral
knee osteoarthritis. He explained that appellant’s bilateral knee condition would have progressed
regardless of the work activities he performed at the employing establishment.
By decision dated November 21, 2018, OWCP denied appellant’s occupational disease
claim, finding that Dr. Hom’s opinion constituted the weight of the medical evidence. Appellant
requested a hearing before a representative of OWCP’s Branch of Hearings and Review. By
decision dated February 25, 2019, the hearing representative set aside the November 21, 2018
decision and remanded the case for OWCP to further develop the evidence. She found that
Dr. Hom’s October 22, 2018 supplemental report was not entitled to the weight of the medical
evidence as it was not based on an accurate account of appellant’s job positions at the employing
establishment. The hearing representative found that the case record did not contain descriptions
of appellant’s positions or a statement from the employing establishment regarding the physical
requirements of his positions. She directed that OWCP obtain a supplemental report from Dr. Hom
clearly explaining whether appellant’s bilateral knee osteoarthritis was caused or contributed to by
his work duties.
Official copies of appellant’s position descriptions were thereafter obtained by OWCP. In
a July 11, 2019 letter, Dr. Hom noted his review of appellant’s position descriptions and opined
that his bilateral knee osteoarthritis was not caused, aggravated, accelerated, precipitated, or
contributed to by his employment duties. He reasoned that the duties of appellant’s positions did
involve chronic/repetitive squatting and kneeling activities. Occasional or intermittent squatting
or kneeling (or a combination of both) would not be considered signiﬁcant. Dr. Hom further
reasoned that there were no documented episodes of knee osteoarthritis aggravation identiﬁed. He
indicated that any reference to a temporary aggravation previously made was speculative on his
part and discussed in his October 22, 2018 addendum report.
By decision dated July 25, 2019, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that appellant’s bilateral osteoarthritis was causally
related to the accepted employment factors. It accorded the weight of the medical evidence to
Dr. Hom’s July 11, 2019 addendum report.

5

A.M.A., Guides (6 th ed. 2009).

3

On July 30, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.6
By decision dated September 11, 2019, the hearing representative found that a conflict in
medical opinion existed between Dr. Hartunian, appellant’s physician, and Dr. Hom, OWCP’s
second opinion physician, as to whether appellant’s preexisting bilateral knee osteoarthritis was
caused by the accepted factors of his employment. The hearing representative remanded the case
for referral of appellant to an impartial medical specialist to resolve the outstanding conflict.
On remand, OWCP referred appellant, along with an updated SOAF, the medical record,
and a series of questions, to Dr. Alan Solomon, a Board-certified orthopedic surgeon, for an
impartial medical examination to resolve the conflict in the medical opinion evidence.
In a November 20, 2019 report, Dr. Solomon, serving as the impartial medical examiner
(IME), noted that appellant related his federal employment duties, and his review of the SOAF and
medical record. On physical examination of the right knee, he reported asymptomatic post total
right knee replacement, normal range of motion, a well-healed surgical wound, and no effusion,
pain, or tenderness. On examination of both knees, Dr. Solomon found equal leg lengths and no
antalgic limp. Appellant was able to perform 50 percent deep knee bending and walk without an
assist. Genu varum measured less than 5 degrees. Hips and ankles showed normal symmetrical
painless motion. Appellant weighed 245 pounds and his only complaint was that he was unable
to run. Dr. Solomon opined that appellant suffered a permanent aggravation of his preexisting
right knee osteoarthritis. He further opined, however, that there was no objective or subjective
evidence of aggravation or progression of his preexisting left knee osteoarthritis that required the
October 2015 total left knee replacement. Dr. Solomon indicated that it was not until
September 2015 when Dr. Justin W. Kung, a Board-certified diagnostic radiologist, identified and
reported medial bone on bone osteoarthritis, a “0 millimeter” medial joint space interval
measurement. He related that it took 15 years from appellant’s accepted 2000 work injury for the
left knee to reach a similar state in 2015 while his right knee reached that same point of
erosion/degradation point in 12 years. Dr. Solomon noted that it was appellant’s decision to wait
and undergo surgery on both knees in 2015. He determined, in accordance with the sixth edition
of the A.M.A., Guides, that appellant had 21 percent permanent impairment of the right knee due
to his total right knee replacement.
By decision dated January 9, 2020, OWCP accepted appellant’s claim for permanent
aggravation of right knee osteoarthritis based on the November 20, 2019 opinion of IME
Dr. Solomon.
By decision dated January 16, 2020, OWCP denied expansion of the acceptance of
appellant’s claim to include left knee osteoarthritis. It found that the weight of the medical
evidence rested with the November 20, 2019 report of Dr. Solomon, the IME, who opined that
appellant’s preexisting left knee osteoarthritis was not aggravated by his accepted employment
factors.

6

On September 5, 2019 counsel also requested the issuance of a subpoena to Dr. Hom for his response to a set of
questions regarding causal relationship.

4

On January 29, 2020 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.7
By decision dated May 27, 2020, OWCP’s hearing representative affirmed the January 16,
2020 decision. She found that the medical opinion of Dr. Solomon, the IME, constituted the
special weight of the medical evidence and established that appellant’s accepted employment
factors did not accelerate or aggravate his preexisting left knee osteoarthritis. 8
On June 12, 2020 counsel, on behalf of appellant, requested reconsideration.
By decision dated July 2, 2020, OWCP denied modification of the May 27, 2020 decision,
finding that Dr. Hom and Dr. Solomon provided sufficient rationale in support of their opinions
that appellant’s preexisting left knee osteoarthritis was not causally related to his accepted work
factors.
On September 11, 2020 appellant, through counsel, requested reconsideration and
submitted an August 24, 2020 letter from Dr. Robert W. Macht, a general surgeon. Dr. Macht
reviewed the reports of Dr. Hom and Dr. Solomon, and disagreed with their opinion that
appellant’s left knee osteoarthritis was not related to his accepted employment factors . He
explained that Dr. Hom’s opinions on causation were speculative and lacked any credible medical
rationalization. Based on his review of the medical records and appellant’s history, Dr. Macht
maintained that Dr. Hartunian’s opinions on causation were supported by the scientific evidence,
factual and medical background, and medical findings.
By decision dated November 25, 2020, OWCP denied modification of its July 2, 2020
decision.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment injury must be based on a complete
factual and medical background. 11 Additionally, the physician’s opinion must be expressed in
terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
7

By decision dated March 13, 2020, OWCP’s hearing representative denied appellant’s request to issue a subpoena,
finding that he had not established that there was no other means by which the testimony could be obtained.
8

The hearing representative also found that subpoenas were not required to be issued because Dr. Solomon and
Dr. Hom had provided sufficient medical rationale to support their opinions.
9

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

explaining the nature of the relationship between the diagnosed condition and appellant’s
employment injury.12
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, O WCP shall
appoint a third physician (known as a referee physician or IME) who shall make an examination. 13
This is called a referee examination and OWCP will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case. 14 When there exists opposing
medical reports of virtually equal weight and rationale and the case is referred to an IME for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight. 15
When OWCP obtains an opinion from an IME for the purpose of resolving a conflict in the
medical opinion evidence and the specialist’s opinion requires clarification or elaboration, OWCP
must secure a supplemental report from the specialist to correct the defect in the original report.16
If the IME fails to respond or does not provide an adequate response, it should refer appellant for
a new impartial medical examination.17
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP properly determined that a conflict in medical opinion existed between
Dr. Hartunian, appellant’s treating physician, and Dr. Hom, OWCP’s second opinion physician,
on the issue of whether appellant sustained bilateral knee osteoarthritis causally related to his
April 6, 2000 employment injury and accepted employment factors. Accordingly, it referred
appellant to Dr. Solomon, serving as the IME, to resolve the conflict.18
In his November 20, 2019 report, Dr. Solomon reported essentially normal findings on
examination of both knees with the exception of appellant’s sole complaint that he was unable to
run. He opined that appellant suffered permanent aggravation of his preexisting right knee
osteoarthritis. Dr. Solomon further opined, however, that there was no objective or subjective
12

Id.

13

5 U.S.C. § 8123(a); R.R., Docket No. 19-0086 (issued February 10, 2021); L.S., Docket No. 19-1730 (issued
August 26, 2020); M.S., 58 ECAB 328 (2007).
14

20 C.F.R. § 10.321; R.R., id.; P.B., Docket No. 20-0984 (issued November 25, 2020); R.C., 58 ECAB 238 (2006).

15

See R.R., id.; Y.I., Docket No. 20-0263 (issued November 30, 2020); Darlene R. Kennedy, 57 ECAB 414 (2006).

16

See J.K., Docket No. 21-0007 (issued July 30, 2021); V.K., Docket No. 19-0422 (issued June 10, 2020); K.C.,
Docket No. 19-1251 (issued January 24, 2020).
17

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.11(e) (September 2010); Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071,
1078 (1979).
18

V.K., supra note 16; G.B., Docket No. 19-1510 (issued February 12, 2020); R.H., 59 ECAB 382 (2008).

6

evidence to establish that appellant’s employment factors caused disability, aggravation, or
progression of his preexisting left knee osteoarthritis resulting in his October 2015 total left knee
replacement. He noted that the identification of appellant’s medial bone on bone osteoarthritis
was not made until September 2015 by Dr. King, it took 15 years from appellant’s 2000 injury for
the left knee to reach a similar state in 2015 while his right knee reached that same point of
erosion/degradation point in 12 years, and it was appellant’s decision to wait and undergo surgery
on both knees in 2015. Dr. Solomon did not, however, specifically explain, with medical rationale,
whether the accepted employment factors aggravated appellant’s left knee osteoarthritis that
necessitated surgery in October 2015. As the report of Dr. Solomon lacks sufficient medical
rationale to carry the special weight of the medical evidence regarding whether appellant’s left
knee condition resulted from the accepted permanent aggravation of his right knee osteoarthritis,
the Board finds that it is insufficient to resolve the conflict in the medical evidence.19
Once OWCP undertakes development of the medical evidence, it has the responsibility to
do so in a manner that will resolve the relevant issues in the case. 20 When it obtains an opinion
from an IME for the purpose of resolving a conflict in the medical evidence and the opinion
requires clarification or elaboration, it must secure a supplemental report from the specialist to
correct the defect in his or her original report.21
On remand, OWCP shall obtain a supplemental report from Dr. Solomon sufficient to
resolve the conflict regarding whether appellant’s left knee condition is causally related to factors
of his federal employment or occurred as a consequence of his accepted right knee condition. If
Dr. Solomon is unable to clarify or elaborate on his original report, or if his supplemental report is
also vague, speculative, or lacking in rationale, OWCP should refer appellant to a new IME for
examination for the purpose of obtaining a rationalized medical opinion on the issue.22 Following
this and any other further development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

19

S.M., Docket No. 21-0149 (issued June 21, 2021); K.C., supra note 16; A.R., Docket No. 12-0443 (issued
October 9, 2012); see also P.F., Docket No. 13-0728 (issued September 9, 2014).
20

See J.K., supra note 16; S.M., id.; C.S., Docket No. 20-0621 (issued December 22, 2020).

21

Supra note 16.

22

J.K., supra note 16; R.H., Docket No. 17-1903 (issued July 5, 2018); J.W., Docket No. 15-0020 (issued
August 17, 2016); Harold Travis, supra note 17.

7

ORDER
IT IS HEREBY ORDERED THAT the November 25, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

